Fourth Court of Appeals
                               San Antonio, Texas
                                      May 22, 2019

                                   No. 04-19-00207-CR

                                Ulysses Abraham PEREZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR5868
                      Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on May 22, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court